DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 18, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings have been considered and accepted by the examiner.
Specification
The title, abstract, and specification have been considered and accepted by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,423,364 and claims 1-10 of U.S. Patent No. 10,423,365. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter with the claims of the present application further limiting the log structure to a fixed size array.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2017/0277438 to Gole et al. (“Gole”).
Regarding claim 1, Gole discloses a computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising:
program instructions to log a data change to data stored on a shingled magnetic recording drive as a new log entry of a log structure stored in a non-volatile random access memory, the log entry added as a new entry at an end of the log structure (see paragraph 40, the k-V pair is stored in the nonvolatile buffer, see also paragraph 35, entries are added to the buffer in a sequential manner according to the order they are received), wherein the log structure comprises a fixed size array (see paragraph 43, the nonvolatile buffer has a used capacity which would necessitate it being a fixed size);
program instructions to mark the log entry within the NVRAM as modified (see paragraph 41, the key in the k-v pair is mapped to a physical location, this would effectively mark the entry in the buffer as modified);
program instruction to determine that a predetermined criterion is satisfied (see paragraph 43), comprising:

program instructions to store the modified log entries to the SMR drive (see paragraph 44).
Regarding claim 9, Gole discloses a computer system comprising one or more processors, one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories (see fig. 1), the stored instructions comprising the instructions of claim 1.
Regarding claim 17, Gole discloses the method performed by the instructions of claim 1.
Allowable Subject Matter
Claims 2-8, 10-16, and 18-20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the double patenting rejection were overcome.
The prior art does not disclose or suggest maintain a copy of the file system data structure in a RAM and making the requested data change to the RAM responsive to logging the data change in the log entry of the log structure.
The prior art does not disclose or suggest setting a data consistency flag associated with the new entry to a first value responsive to logging the data change in the log entry of the log structure in combination with the other features of the independent claim.
The prior art does not disclose or suggest storing a first checkpoint mark on the SMR drive responsive to the storing of the modified entries to the SMR drive in combination with the other features of the independent claim.
The prior art does not disclose or suggest determining a location of the new entry within the log structure using a counter stored in the NVRAM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D TSUI whose telephone number is (571)270-3253.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D TSUI/               Primary Examiner, Art Unit 2132